NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VVILLIAM H. ARMSTRONG,
Petitioner, -
V.
DEPARTMENT OF THE TREASURY,
Resp0nden,t.
2011-3015 ..
Petition for review of the Merit Systems Protection
B0ard in case no. DC075208U188-lV[-1.
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
Wi1liam H. Armstrong moves without opposition to
adopt the corrected appendix previously filed in related
case 2009-3115. Armstr0ng further moves without oppo-
sition to take judicial notice of two documents filed in a

ARMSTRONG V. TREASU`RY 2
court proceeding Armstrong v. Thomas, No. 10-CV-00945
(D. D.C. 2010)."
The adoption of the appendix filed in an earlier case is
not proper. Judicial notice may be appropriate with
respect to public documents and decisions of other courts.
HoWever, the relevance of such materials is left to the
discretion of the merits panel.
Accordingly,
lT lS ORDERED TI-IAT2
(1) The motion to adopt the earlier appendix is
denied. Armstrong’s joint appendix for this case, includ-
ing only documents cited by the parties in this petition
and items required by Fed. Cir. R. 30, is due within 15
days of the date of filing of this order. .
(2) The motion to take judicial notice is granted
A copy of this order shall be transmitted to the merits
panel assigned to hear this case, to inform the panel
regarding the documents.
FOR THE COURT
AuG 0 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
F5LED
_ U.S. CUURT OF APPEALS FOR
co: Kev1n E, Byrnes, Esq. THE FEDERAL ClRCUIT
Christopher Bowen, Esq. /gus 0 1 2011
s24
1 ~~~ .lANHORBALY
‘ Armstrong misidentifies the case name and num- CLEH(
ber in the moti0n, but attached the three documents at
issue for judicial notice from Case No. 10-CV-00945.